DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 21 is the inclusion of limitation(s) “a request for data stored in the RDN, and a last database commit value of the client that is greater than a current database commit value of the RDN; processing a replication message at the RDN, the processing comprising setting a current database commit value of the RDN to a database commit value of the replication message; and processing the query at the RDN only after the current database commit value of the RDN has been set to a value that is greater than or equal to the last database commit value of the client,” which is not found in the cited prior art.  The closest possible cited prior art in this case is Mielenhausen (US 2013/0238556 A1), which teaches techniques for replicating data to a database include determining a change to at least one database value in a database table on a source repository; updating, based on the change to the at least one database value, a snapshot value associated with the change to the at least one database value stored in a log table; incrementing a commit value associated with the snapshot value stored in a commit table, the commit table comprising a plurality of commit values associated with a plurality of corresponding snapshot values; initiating replication of the database from the source repository to a target repository; determining a maximum commit value of the plurality of commit values; and replicating the database value in the database table from the source repository to the target repository based on the commit value associated with the snapshot value being less than or equal to the maximum commit value.
Claims 22-31 depend from claim 21 and are allowable for the same reasons as set forth above.
The primary reason for the allowance of claim 32 is the inclusion of limitation(s) “receiving a query at the RDN from a client, the query comprising: a request for at least one record in one of the one or more replica database tables, and a minimum database commit value required to process the query; delaying processing the query while the current database commit value of the RDN is not greater than or equal to the minimum database commit value required to process the query; and processing the query when the Mielenhausen (US 2013/0238556 A1), which teaches techniques for replicating data to a database include determining a change to at least one database value in a database table on a source repository; updating, based on the change to the at least one database value, a snapshot value associated with the change to the at least one database value stored in a log table; incrementing a commit value associated with the snapshot value stored in a commit table, the commit table comprising a plurality of commit values associated with a plurality of corresponding snapshot values; initiating replication of the database from the source repository to a target repository; determining a maximum commit value of the plurality of commit values; and replicating the database value in the database table from the source repository to the target repository based on the commit value associated with the snapshot value being less than or equal to the maximum commit value.
Claims 33-37 depend from claim 32 and are allowable for the same reasons as set forth above.
The primary reason for the allowance of claim 38 is the inclusion of limitation(s) “transmitting a query request to a replica database node (RDN), the query request comprising: a request for at least one record in a replica table stored on the RDN, and a last database commit value; and receiving the requested at least one record from the RDN only after a current database commit value of the RDN has been updated to a value greater than or equal to the last database commit value,” which is not found in the cited prior art.  The closest possible cited prior art in this case is Mielenhausen (US 2013/0238556 A1), which teaches techniques for replicating data to a database include determining a change to at least one database value in a database table on a source repository; updating, based on the change to the at least one database value, a snapshot value associated with the change to the at least one database value stored in a log table; incrementing a commit value associated with the snapshot value stored in a commit table, the commit table comprising a plurality of commit values associated with a plurality of corresponding snapshot values; initiating replication of the database from the source repository to a target repository; determining a maximum commit value of the plurality of commit values; and replicating the database value in the database table from the source repository to the target repository based on the commit value associated with the snapshot value being less than or equal to the maximum commit value.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161